PER CURIAM.
This is an appeal from a trial court order which summarily denied the motion for post conviction relief filed by appellant, James Leon Johnson. Basically Johnson contends that he is entitled to relief because of ineffective assistance of counsel based on nine grounds as contained in his motion.
Based on an assessment of each of the grounds we are of the opinion that the trial court correctly denied relief as concerns grounds II, IV, VIII, and IX. However, we reverse the summary denial of grounds I, III, V, VI, and VII,1 and remand for an evidentiary hearing as to them, since the portions of the record do not support the summary denial.
*150Affirmed in part; Reversed in part and Remanded.
WALDEN, STONE and GARRETT, JJ., concur.

. In summary these grounds are:
I. Defense counsel was not properly prepared for trial.
III. Defense counsel failed to timely file a motion for severance of the several counts. V. and VI. Defense counsel failed to file a pretrial motion to suppress statements that he gave in violation of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) and defense counsel failed to object at trial to testimony as to these statements.
VII. Defense counsel failed to make an objection at trial to the trial court’s failure to conduct an inquiry, pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971).